   0:20-cv-00750-MBS-PJG           Date Filed 03/04/21     Entry Number 24       Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

KEENA MOORE PRATT,                  ) Civil Action No. 0:20-cv-00750-MBS
                                    )
                         Plaintiff, )
                                    )
            v.                      )            ORDER
                                    )
ANDREW M. SAUL,                     )
Commissioner of the Social Security )
Administration,                     )
                                    )
                         Defendant. )
____________________________________)


       Upon consideration of Defendant’s unopposed Motion to Remand, ECF No. 23, it is hereby

ORDERED that the Motion is granted. Pursuant to the power of this court to enter a judgment

affirming, modifying, or reversing the Commissioner’s decision in Social Security actions under

sentence four of 42 U.S.C. § 405(g), and in light of the Commissioner’s request for remand of this

action for further proceedings, the court hereby reverses the Commissioner’s decision under

sentence four of section 405(g) with a remand of the action to the Commissioner for further

evaluation. It is further ORDERED that a final judgment will enter in this matter, pursuant to

sentence four of section 405(g).



                                                    /s/Margaret B. Seymour
                                                    Margaret B. Seymour
                                                    Senior United States District Judge

Charleston, South Carolina
March 4, 2021
